El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
El demandante don Acisclo Marxuach. y el demandado 'don Antolín Nin son dueños de dos fincas colindantes por el Oeste y por el Este, respectivamente, radicadas en el barrio «de Seboruco de Santurce, en esta ciudad, y la cuestión que motiva este pleito es la reclamación que Marxuach hace a 'Nin para que le entregue 3 cuerdas 26 céntimos de terreno <que alega ser de su propiedad y que indebidamente está ocu-pando Nin, quien no sólo niega tal cosa sino que contrade-mandó a Marxuach para que le entregue 2 cuerdas 68 cén-timos de terreno que un dueño anterior de la finca de Mar-xuach le quitó y para que le pague indemnización de perjui-cios sufridos por no haber jiodido comprar un edificio cons-*515traído en sn finca a cansa de la ocupación del terreno, por .el que establece su contrademanda. Declarada con lugar la de-manda y sin lugar la contrademanda interpuso Nin este re-curso de apelación.
Las fincas de Marxuach. y de Nin son partes de una finca que la sucesión Cortijo tenía inscrita en el registro de la propiedad desde el año 1904 con cabida de 40 cuerdas, co-lindante por el Sur con el caño de Martín Peña, de la cual compró Nin 21 cuerdas 82 centavos en el año 1906 y otras 9 cuerdas 41 centavos en 1908, que suman 31 cuerdas 23 centavos, por lo que quedó un resto a los Cortijo de 8 cuerdas 77 céntimos que posteriormente compró el abogado don Manuel Ginorio y que después de varias trasmisiones ña lle-gado a ser del demandante Marxuach.
La finca de los Cortijo tenía una parte de ella al Norte del camino del Seboruco que llegó a ser de don José María Blanco por compra, quedando las dos fincas de los litigan-tes al Sur de dicho camino del Seboruco con cabida la de Nin de 13 cuerdas 70 céntimos, y la de Marxuach de 8 cuer-das 77 céntimos, colindantes ambas por el Sur con el caño de Martín Peña según sus títulos. Dice Nin que él compró a los Cortijo solamente terreno seco y que entonces hizo medir toda la finca dando un total de terreno seco de 32 -cuerdas 73 céntimos, siendo lo demás manglares del caño de Martín Peña pertenecientes al Pueblo de Puerto Rico porque los cubrían las mareas altas, por lo que después de sus com-pras de 31 cuerdas 23 centavos sólo quedó a los Cortijo una •cuerda 50 céntimos como resto de las 32 cuerdas 73 cénti-mos que fué lo que podían vender y vendieron a Ginorio, el anterior dueño a Marxuach, aunque en el título dijeron que le vendían 8 cuerdas 77 céntimos.
Declara Ginorio que cuando él compró le entregaron los Cortijo por la colindancia Sur hasta una vía férrea que está sobre un camino que fué construido por don Pablo Ubarri hace unos cincuenta años para el transporte de piedra de una cantera, camino y cantera que son ahora de don José *516A. Rexacli, y que ese camino y vía es la línea divisoria en-tre la finca de los Cortijo y el caño de Martín Peña. No hay discusión entre las partes en que si ese camino y vía férrea es la línea divisoria entre el caño de Martín Peña y la finca de los Cortijo entonces ésta tiene 40 cuerdas de cabida, pero Nin insiste en que ése no es el límite de la finca sino el sitio hasta donde llegan las mareas altas que dejan sólo 32 cuer-das 73 céntimos de terreno seco.
Si la finca de los Cortijo llega hasta ese camino y vía férrea de Rexach y tiene por consiguiente 40 cuerdas de ca-bida, entonces la finca que está poseyendo Nin tiene 16 cuer-das 96 centavos, que restadas de las 13 cuerdas 70 céntimos que expresan sus títulos, arrojan un exceso de 3 cuerdas 26 centavos que le faltan a Marxuach y que reclama para com-pletar las 8 cuerdas 77 céntimos que compró.
A pesar de que Nin dice que cuando él compró a los Cor-tijo la mensura que se hizo entonces del terreno seco hasta el sitio que cubrían las mareas altas sólo dieron una cabida a la finca total de 32 cuerdas 73 céntimos, sin embargo consintió que en sus títulos de compra hicieran constar los Cortijo qué la finca tenía 40 cuerdas, según dice, porque eso no ¿e perjudicaba toda vez que recibía completo el terreno que compraba. Posteriormente en una escritura. pública otor-gada por él, por Ginorio y por Blanco en el año 1911, hicie-ron constar que la finca de 40 cuerdas de los Cortijo perte-necía a ellos tres en la siguiente forma: a Blanco la por-ción que está al Norte del camino del Seboruco con una ca-bida de 17 cuerdas 53 céntimos,- a Nin 13 cuerdas 70 cénti-mos 'lindante al Norte con el camino del Seboruco, por el Sur con el caño de Martín Peña y por el Este con Gino-rio; y que la parcela de Ginorio' de 8 cuerdas 77 céntimos tenía las mismas colindancias por el Norte y por el Sur que la anterior y por el Oeste con Nin. En total 40 cuerdas.
Más tarde, en 1918, cuando se hizo en el Seboruco el cam--pamento para las tropas que se preparaban para la guerra con Alemania, Nin firmó un contrato con las autoridades mi-*517litares arrendándoles su finca con colindáncia por el Sur con la yía férrea de Eexach, y fné levantado nn plano de todo el campamento por los militares en el qne aparece la finca de Nin llegando hasta la vía de Eexach. Dice Nin qne advirtió entonces a los militares qne no llegaba hasta la vía y qne les escribió nna carta en ese sentido, pero la qne aparece en los antos es nna carta remitiendo a las autoridades militares el plano de su finca de 13 cuerdas 70 céntimos, plano qne no consta en los autos.
Hay prueba de qne Nin tenía la cerca de su finca por el Sur a 2 metros del camino y vía férrea de Eexach y aunque presentó también evidencia de que había manglares entre la finca y la vía férrea, esto fué negado por otros testigos quie-nes dijeron que no eran manglares sino yerba de terreno húmedo porque allí se depositan las aguas llovedizas y que las mareas no pasan al otro lado del camino, habiendo Nin recientemente abierto unas zanjas diagonales en el camino de la vía para que pasaran las mareas, que fueron tapadas por el dueño de la vía.
Una de las pruebas del demandante consistió en la dé-elaración del encargado de los terrenos públicos de Puerto Bico, quien declaró con vista de un plano de aquel sitio he-cho por el Departamento del Interior que el caño de Martín Peña sólo llega hasta la vía de Eexach que está sobre un camino afirmado en el límite de los manglares y que todo lo que está al- Norte de ese camino y vía férrea es de propie-dad privada.
En vista de los hechos expuestos y toda vez que Nin con-sintió que en sus títulos de compra a los Cortijo .éstos con-signaran que la finca tenía 40 cuerdas; que así lo reconoció también en el documento que firmó con Gínorio y con Blanco, en el que la suma de las tres parcelas dan esa cabida; que para que la finca tenga 40 cuerdas tiene que llegar hasta el camino de Eexach y que en el contrato que firmó para el campamento militar aparece como colindancia por el Sur la vía férrea de Eexach, llegamos a la conclusión de que el ea-*518mino y vía férrea de Bexacli es para los fines de este caso la línea divisoria entre la finca de Nin y el caño de Martín Peña, pnes esos actos públicos así lo demuestran y no puede ir contra ellos.
Sentado lo qne precede cae por sn base la eontrademanda de Nin para qne Marxuaeli le devuelva 2 cnerdas 68 cénti-mos de terreno qne alega le qnitó nn anterior dneño de la finca de Marxnacb. y para qne le indemnice los daños sufri-dos bajo la base de ser dneño de la porción qne reclama Marxuach en la que se dice fné construido nn edificio.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.